Citation Nr: 1436563	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  09-50 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for right ear hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for allergies.

4. Entitlement to service connection for gastro esophageal reflux disease (GERD).

5. Entitlement to service connection for a liver disorder.

6. Entitlement to service connection for a left knee disorder.

7. Entitlement to service connection for a left ankle disorder.

8. Entitlement to service connection for a left great toe disorder.

9. Entitlement to service connection for a right great toe disorder.

10. Entitlement to service connection for a right hip disorder.

11. Entitlement to service connection for a left shoulder disorder.

12. Entitlement to service connection for a right shoulder disorder.

13. Entitlement to service connection for nerve damage of the left upper extremity due to the exposure to ionizing radiation.

14. Entitlement to service connection for nerve damage to the right upper extremity due to the exposure to ionizing radiation.

15. Entitlement to service connection for nerve damage to the left lower extremity due to the exposure to ionizing radiation.

16. Entitlement to service connection for nerve damage to the right lower extremity due to the exposure to ionizing radiation.

17. Entitlement to service connection for hypertension.

18. Entitlement to service connection for an innocently acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

19. Entitlement to service connection for left testicle disorder.

20. Entitlement to service connection for disorder of the genitourinary system (claimed blood in urine).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

G. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from August 1985 to August 1989 and from November 2001 to July 2002 with additional service with the Reserve and National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the RO.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  

A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal herein decided.

The issues of service connection for the claimed allergies, GERD, a liver disorder, a left knee disorder, a left ankle disorder, a left great toe disorder, a right great toe disorder, a right hip disorder, a left shoulder disorder, a right shoulder disorder, nerve damage to the upper extremities, nerve damage to the lower extremities, hypertension, an innocently acquired psychiatric disorder, a left testicle disorder and a disorder of the genitourinary system (claimed blood in urine) are being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.  



FINDINGS OF FACT

1. The currently diagnosed right ear sensorineural hearing loss disability is shown as likely as not to have had its clinical onset after the Veteran's exposure to harmful noise levels incident to his duties during his periods of active service.  

2. The currently demonstrated tinnitus is shown as likely as not to have had its clinical onset after the Veteran's exposure to harmful noise levels incident to his duties during his period of active service.  


CONCLUSIONS OF LAW

1. By extending the benefit of the doubt to the Veteran, his right ear sensorineural hearing loss disability is due to disease or injury that was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2013).

2. By extending the benefit of the doubt to the Veteran, his tinnitus is due to disease or injury that was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) includes enhanced duties to notify and assist claimants for VA benefits.  

VA regulations implementing VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

To the extent that the action taken herein below is favorable to the Veteran, the Board finds that  a full discussion of VCAA as to these matters is not required at this time.


Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including sensorineural hearing loss, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  

If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

As noted, sensorineural hearing loss is a chronic disease.  38 U.S.C.A. § 1101.  The Veteran is shown to have a bilateral hearing loss disability for VA compensation purposes. 

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits. 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir.2007). 

In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009); Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir.2006).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).


Analysis

Specific to claims of service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

The Veteran asserts that his exposure to machine gun fire while serving on active duty caused his right ear hearing loss.

Audiograms performed during service suggest the presence of deficient hearing in the right ear, especially at the 6000 Hertz frequency.  Otherwise, the service treatment records show no findings of an actual hearing loss disability. The Board notes, however, that the absence of in-service evidence of hearing loss disability is not fatal to the claim, see Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

Evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

The Veteran's assertions of exposure to significant acoustic trauma in the form weapons fire during service are deemed to be credible in this case. See Layno v. Brown, 6 Vet. App. 465 (1994).  

The August 2007 report of VA examination showed the Veteran's complaint of difficulty hearing in groups and background noise. He also reported having a constant, severe, bilateral, ringing-type tinnitus that had existed since his exposure to machine gun fire while on active duty. He denied having any civilian noise exposure. 

Objectively, the audiologist noted that review of the Veteran's service treatment records showed high frequency hearing loss. Thus, the audiologist opined that it was as least as likely as not that the hearing loss and the tinnitus had their origins in noise exposure sustained while the Veteran was on active duty. 

Moreover, a January 2012 audiogram showed that the Veteran had a right ear hearing loss to an extent recognized as a disability for VA purposes.  See 38 C.F.R. § 3.385.  

On this record, the Board must conclude that the evidence shows that the Veteran's current right ear sensorineural hearing loss disability as likely as not had it onset in service as the result of harmful noise exposure. 

Here, the Veteran has competently and credibly asserted that his right ear hearing loss was due to acoustic trauma sustained in service and has been continuous since that time.  38 C.F.R. §§ 3.303(b), 3.304(d); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  

Further, the measured and reasoned opinion of the audiologist in the August 2007 examination report links the onset of current right ear sensorineural hearing loss to that period of active service.  

Specific to his claim for tinnitus, the Veteran has consistently contended that his tinnitus onset during his period of service and he is competent to provide evidence of continuity of tinnitus in his ears since service.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Further, as again noted, in the August 2007 VA examination report, the audiologist concluded that the Veteran's tinnitus had its origin in noise exposure sustained while the Veteran was on active duty.   

In resolving all reasonable doubt in the Veteran's favor, service connection for right ear hearing loss and tinnitus is warranted.


ORDER

Service connection for right ear hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

The Veteran asserts that his musculoskeletal/orthopedic disorders are due to injuries sustained performing physical training (PT) while he was stationed at Brooks City-Base, Texas. 

The medical evidence is replete with reference to treatment for his various musculoskeletal/orthopedic disorders (shoulders, ankles, knee, hips, and toes). The March 2008 report of VA examination showed diagnoses pertaining to his great toes, shoulders, ankles and knees. However, an opinion as to etiology of any the claimed disorders has not been provided. 

Additionally, the Veteran reports having GERD that has its onset due to service. The March 2008 report of VA examination also noted a diagnosis of GERD; however, no opinion was offered as to etiology.

Given the limited VA examination, the Board finds that further examinations are warranted to evaluate nature and likely etiology of any left knee, left ankle, left great toe, right great toe, right hip, left shoulder, right shoulder and GERD disorders. 

When VA undertakes to provide a VA examination or obtain a VA medical opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Further, the Veteran reports having nerve damage of the bilateral upper and lower extremities onset due to his exposure to radiation or other hazardous toxins during his service in Uzbekistan and Afghanistan. He complains of having pain and numbness in his extremities. 

Additionally, the Veteran asserts that he has current allergies, a liver disorder, hypertension and genitourinary conditions involving the left testicle disorder and manifested by blood in the urine that had their onset during service.

To date he has not been afforded VA examination to evaluate the nature and likely etiology of these claimed disorders. Under the circumstances, the Board finds that such examinations would be helpful in resolving these claims on appeal. See McLendon v. Nicholson, 20 Vet.App. 79, 83 (2006).

As to the claimed innocently acquired psychiatric disorder to include PTSD, the Board notes that there are particular requirements for establishing service connection for PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally. Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010). 

Those requirements are: (1) a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125 ; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in- service stressor. 38 C.F.R. § 3.304(f) . 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(3) . 

"Fear of hostile military activity" is defined to mean that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. Id. 

The list of examples of such an event or circumstance specifically includes experiencing, witnessing or being confronted with an event or circumstance that involved actual or threatened death or serious injury, or, a threat to the physical integrity of the veteran or others. Id. 

The Veteran reports having PTSD due to stressors associated with his service in Uzbekistan and Afghanistan. He reported that, while guarding a munitions bunker, he almost shot a soldier who had wandered into the perimeter and that this would have triggered live fire from other positions. This event caused him much stress. 

Additionally, the Veteran reports being stationed in an area where the bodies of those killed in action were brought. He reports having felt like he was surrounded by death. Finally, he reported feeling anxiety about being based around an enriched uranium dump. 

The Board notes that there is no current diagnosis of PTSD of record. However, the Board also notes that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness. See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009). In this case, the Veteran has been diagnosed with anxiety, NOS (May 2006). 

To that end, to warrant service connection for acquired psychiatric disorders other than PTSD the Veteran need only present (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303 (i.e., it is not necessary to establish that the disorder be related to specific in-service stressors).

Under the circumstances, the Board finds that a VA examination is necessary to determine the nature and likely etiology of the claimed acquired psychiatric disorder, to include PTSD. See McLendon v. Nicholson, 20 Vet.App. 79, 83 (2006).

Additionally, any outstanding treatment records should be obtained for review.

Accordingly, these remaining matters are REMANDED for the following action:

1. The AOJ should take appropriate steps to contact the Veteran in order to obtain copies of any outstanding treatment records referable to the claimed disorders and associate them with the record.  

The Veteran also should be notified that he may submit medical evidence or treatment records in support of his claims.

2. The AOJ also should have the Veteran scheduled for a VA joints examination to determine the nature and likely etiology of the claimed left knee, left ankle, left great toe, right great toe, right hip, left shoulder and right shoulder disorders. 

The claims file should be made available to the examiner for review prior to examination. 

All indicated tests and studies should be performed and clinical findings should be reported in detail. A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions. 

After reviewing the entire record, the VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or better) any current left knee, left ankle, left great toe, right great toe, right hip, left shoulder or right shoulder disability had its clinical onset during service or otherwise was due to an injury or other event or incident of that service.

The examination report must include complete rationale for all opinions and conclusions reached.

3. The AOJ also should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the GERD. 

The claims file should be made available to the examiner for review prior to examination. 

All indicated tests and studies should be performed and clinical findings should be reported in detail. A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions. 

After reviewing the entire record, the VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or better) any current disability manifested by GERD had its clinical onset during service or otherwise was due to an injury or other event or incident of that service.

The examination report must include complete rationale for all opinions and conclusions reached.

4. The AOJ also should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed nerve damage to the left upper extremity, nerve damage to the right upper extremity, nerve damage to the left lower extremity and nerve damage to the right lower extremity disorders. 

The claims file should be made available to the examiner for review prior to examination. 

All indicated tests and studies, to include nerve conduction studies, should be performed and clinical findings should be reported in detail. A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions. 

After reviewing the entire record, the VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or better) any current disability manifested by nerve damage to the left upper extremity, nerve damage to the right upper extremity, nerve damage to the left lower extremity or nerve damage to the right lower extremity disability had its clinical onset during service or otherwise was due to an injury or other event or incident of his service, to include exposure to radiation or other hazardous toxins therein.

The examination report must include complete rationale for all opinions and conclusions reached.

5. The AOJ also should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed allergies. 

The claims file should be made available to the examiner for review prior to examination. 

All indicated tests and studies should be performed and clinical findings should be reported in detail. A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions. 

After reviewing the entire record, the VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or better) any current disability manifested by allergies had its clinical onset during the service or otherwise was due to an injury or other event or incident of his service.

The examination report must include complete rationale for all opinions and conclusions reached.

6. The AOJ also should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed liver disorder. 

The claims file should be made available to the examiner for review prior to examination. 

All indicated tests and studies should be performed and clinical findings should be reported in detail. A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions. 

After reviewing the entire record, the VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or better) any current liver disability had its clinical onset during service or otherwise was due to an injury or other event or incident of his service.

The examination report must include complete rationale for all opinions and conclusions reached.

7. The AOJ also should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed hypertension. 

The claims file should be made available to the examiner for review prior to examination. 

All indicated tests and studies should be performed and clinical findings should be reported in detail. A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions. 

After reviewing the entire record, the VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or better) any current disability manifested by hypertension had its clinical onset during service or otherwise was due to an injury or other event or incident of his service.

The examination report must include complete rationale for all opinions and conclusions reached.

8. The AOJ also should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed genitourinary disorders. 

The claims file should be made available to the examiner for review prior to examination. 

All indicated tests and studies should be performed and clinical findings should be reported in detail. A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions. 

After reviewing the entire record, the VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or better) any current genitourinary disability manifested by blood in urine or involving the testicle had its clinical onset during service or otherwise was due to an injury or other event or incident of his service.

The examination report must include complete rationale for all opinions and conclusions reached.


9. The AOJ finally should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed acquired psychiatric disorders, to include PTSD. 

The claims file should be made available to the examiner for review prior to examination. 

All indicated tests and studies should be performed and clinical findings should be reported in detail. A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions. 

After reviewing the entire record, the VA examiner should provide an opinion as to the following:

a) Whether there is a diagnosis of PTSD at any time during the relevant appeal period.  

b) If the diagnosis of PTSD is deemed appropriate, whether it is at least as likely as not (50 percent probability or better) that there is a link between the current symptomatology of the PTSD and an in-service stressor found to be established by the record, to specifically include the Veteran's fear of hostile military or terrorist activity during his service in Uzbekistan and Afghanistan.  

c) Regarding each diagnosed acquired psychiatric disorder, other than PTSD, whether it is at least as likely as not (50 percent probability or better) that the innocently acquired psychiatric disability  had its clinical onset during service or otherwise was due to an event or incident of that service. 
 
The examination report must include complete rationale for all opinions and conclusions reached.

10. After completing all indicated development, the AOJ should readjudicate the claims remaining on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, as indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


